Citation Nr: 1019137	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-10 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Alexander Jordan, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to May 1987 
and from March 1988 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
A January 2006 rating decision granted the Veteran service 
connection for tinnitus and assigned a 10 percent disability 
evaluation, effective May 10, 2004, and confirmed and 
continued the Veteran's noncompensable disability rating for 
right ear hearing loss.  A February 2007 rating decision 
denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disability.  

The Veteran and two witnesses provided testimony at a Travel 
Board hearing in October 2008 that was chaired by the 
undersigned Veterans Law Judge.

In an April 2009 decision, the Board denied service 
connection for an acquired psychiatric disability, denied a 
compensable rating for right ear hearing loss, denied an 
initial disability rating in excess of 10 percent for 
tinnitus, and denied an effective date prior to May 10, 2004 
for the grant of service connection for tinnitus.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2010 
Order, the Court granted the parties' Joint Motion for Remand 
on the issue of entitlement to service connection for an 
acquired psychiatric disability and vacated the Board's 
decision on that issue.  The remaining three issues were 
dismissed; hence, they are no longer before the Board.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

In May 2010, the Board received additional evidence from the 
Veteran's attorney with an explicit denial of waiver of RO 
consideration.  Consequently, a remand is necessary.  See 
38 C.F.R. § 20.1304 (2009).  

Additionally, in the Joint Motion for Remand, the parties 
asserted that there were outstanding medical records to be 
associated with the Veteran's file, and a potential need for 
a VA examination and nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for a 
psychiatric disorder since his discharge 
from service.  After securing the 
necessary release(s), the RO should 
attempt to obtain these records.  
Additionally, the RO must specifically 
attempt to obtain records from the 
Worcester Veterans Outpatient Clinic from 
1995 to 2005, the psychiatric unit of the 
Brockton VA medical center, and 
counseling records from M. Garland from 
2000, as outlined in the Joint Motion for 
Remand.  If any of these records are 
determined to be unavailable, it should 
be clearly noted in the file.  All 
attempts to obtain records should be 
documented and included in the claims 
file.  

2.  After obtaining the outstanding 
medical records noted above, to the 
extent possible, the Veteran should be 
afforded a VA examination in order to 
determine the nature and etiology of all 
current psychiatric disability.  The 
examiner is specifically requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any current 
psychiatric disability is the result of 
service, to include being subjected to 
disciplinary action on several occasions 
in service.  The VA examiner must 
reconcile his or her opinion with the 
June 28, 2006 letter from Dr. J. Meyers 
of record.  The rationale for the opinion 
proffered must be set forth.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for 
entitlement to service connection for an 
acquired psychiatric disability.  If the 
benefit sought on appeal remains denied, 
the appellant and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

